Citation Nr: 1643275	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for gastroesophageal reflux (GERD) prior to August 31, 2011, and a rating in excess of 30 percent disabling for GERD and irritable bowel syndrome (IBS) thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the appeal, the RO rendered a decision in November 2012, granting service connection for IBS with a rating of 30 percent disability, effective August 31, 2011.  This rating decision stated that regulations prevent VA from assigning separate evaluations for coexisting digestive conditions such as IBS and GERD.  38 C.F.R. § 4.114.  It then noted that the evidence shows the Veteran's irritable bowel syndrome is the predominant impairment and the overall evidence supports the assigned evaluation of 30 percent, effective the date VA received the Veteran's claim for IBS.


FINDINGS OF FACT

1.  For the period of appeal prior to August 31, 2011, the GERD was manifested by epigastric burning, abdominal pain and acid reflux, without persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation.

2.  As of August 31, 2011, the IBS and GERD were manifested by diarrhea, constipation and abdominal distension, without material weight loss and hematemesis or melena with moderate anemia.



CONCLUSIONS OF LAW

1.  The criteria for a rating increase in excess of 10 percent for GERD for the period prior to August 31, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a rating increase in excess of 30 percent for GERD and IBS after August 31, 2011, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7346-7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in March 2010.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  In March 2010, the Veteran submitted a Statement of in Support of Claim form indicating that his medical treatment was provided solely by the VA.  The Veteran was afforded VA examinations in March 2010, July 2011 and July 2012.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran's IBS and GERD are rated under Diagnostic Codes 7346-7319.  The first four digits, 7346 for hernia hiatal, represent the diagnostic code used to rate the GERD, and was the rating code under which the Veteran was initially rated as 
10 percent in the March 2010 decision for his GERD condition.  The second four digits after the hyphen, 7319, represent the diagnostic code for irritable colon syndrome, and is the rating code under which the Veteran's rating was increased to 30 percent effective August 31, 2011, in the November 2012 rating decision.

Rating for the digestive system are found at 38 C.F.R. § 4.114.  The instructive paragraph before the rating table states:  "Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  As explained above, the Veteran's service-connected IBS has been determined to be the predominant digestive disability.  The Board's review of the evidence from August 31, 2011, as discussed below, confirms this.  

Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia (GERD in this instance) with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss a hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Material weight loss is not defined in the Diagnostic Code 7346, but "substantial weight loss" is defined under 38 C.F.R. § 4.112, as loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 or 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 7346, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's GERD.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's GERD symptoms would be, absent his use of medication.


Under Diagnostic Code 7319, the rating code for irritable colon syndrome, a non-compensable rating is warranted for mild symptoms such as disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate - frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe - diarrhea or alternating diarrhea and constipation with more or less constant abdominal pain.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Analysis

GERD Disability Prior to August 31, 2011

After review of the record, the Board concludes that the disability picture prior to August 31, 2011, does not warrant a rating increase in excess of 10 percent.  See 38 C.F.R. §§ 4.13, 4.114, Diagnostic Code 7346.

The Veteran asserted in his February 2010 claim that his GERD symptoms had increased, thus warranting a higher rating.  The Veteran stated that he experienced excessive burping arm and shoulder pain and regurgitation with the GERD even with medication.

VA treatment records from the period March 2008 to January 2010 recorded that the Veteran was taking Omeprazole and Ranitidine for his stomach symptoms and he was experiencing pain in his shoulders.  There was also an annotation that the Veteran had begun experiencing pain in his shoulders and hips after a fork lift had hit him many years ago.

In March 2010, the Veteran was afforded a VA examination where the examiner reported the Veteran having symptoms of epigastric burning, a sour taste in his posterior pharynx as well as discomfort in his chest.  The Veteran stated these symptoms would last approximately thirty minutes.  Medications were annotated as Omeprazole as well as Rolaids which provided partial relief.  The Veteran was watching his diet and there was no recorded weight lost.  Rather, the Veteran's weight was listed as 155 pounds and stable.  There were no indications of melena or hematemesis and the Veteran stated that he had not missed any days of work.

Additional VA treatment records from March 2011 to November 2011, have treatment notes from a March 2011 appointment.  The examiner noted that the Veteran reported episodes of abdominal pain that had begun in December.  It was further noted that the Veteran was experiencing fatigue and at one point had stopped taking his medications due to abdominal pain.  The abdominal pain was persistent and the Veteran had been referred to a gastrointestinal doctor, Dr. ABD, outside the VA.

Dr. ABD, submitted a letter on the Veteran's behalf in June 2011.  The physician reported that the Veteran's GERD symptoms had increased and the Veteran was experiencing regurgitation, dysphagia and shoulder pains, which were indicative of considerable impairment of health.

In July 2011, the Veteran was afforded another VA examination.  The examiner reported that the Veteran was having bowel movements one to two times a day; was having no problems drinking liquids; had pain in his epigastric and abdominal region; and chest pain along with left shoulder pain daily.  There were no indications of hematemesis, or regurgitation.  The Veteran had nausea or vomiting daily.  Additionally, there were no hospitalizations or surgeries annotated related to GERD.  The Veteran was working full time at a warehouse and asserted that he had missed five days of work in the previous six months related to his gastric reflux/gastritis.  Notably, the Veteran's weight was stable.  Specifically, the report annotated that the Veteran weighed 170 pounds in January 2001 and weighed 167 pounds at the time of the July 2011 examination.  An upper GI study was performed and the impression was mild gastroesophageal reflux.  His esophagus was unremarkable with without evidence of filling defect, stricture, ulceration, or abnormal dilatation.

After review of the foregoing, the Board finds that a rating in excess of 10 percent for the GERD disability prior to August 31, 2011, is not warranted under Diagnostic Code 7346.  

Here, the Veteran consistently reported symptoms of abdominal pain, shoulder pain, and occasional medication intolerance. The board finds that the Veteran is competent and credible to provide observations about his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this particular instance, the Board places greater weight on the objective medical findings gathered by clinicians with medical training, to include the VA examiners, one being a physician.  

The Boards gives little weight to the opinion of Dr. ABD.  His opinion provided no clinical records or testing to explain the bare statement of worsening.  A medical opinion without sufficient rationale in order for the Board to evaluate the merits of the claim lacks probative value and weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Additionally, the Board may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Both the March 2010 and July 2011 VA examiners reviewed the claims file, discussed the Veteran's lay statements, recorded a medical history, and provided thorough analysis in their reports.  Further, each VA examiner ran or reviewed clinical/diagnostic testing, to include urinalysis, chest x-ray, and an upper GI study.  For the foregoing reasons, the Board gives both VA examinations considerable weight. 

During the examinations the Veteran's disability picture for the relevant timeframe did not present a disability picture with symptoms showing a frequency, severity, or duration in excess of the criteria for a 10 percent rating.  To the contrary, the Veteran's weight remained stable and he did not exhibit symptomatology that warranted a higher rating above 30 percent such as persistent recurrent epigastric issues with dysphagia, pyrosis or regurgitation.  

In sum, the weight of the competent evidence is against a finding of an increased rating for GERD prior to August 31, 2011.  The preponderance of the evidence is against the award of a rating in excess of 10 percent, prior to August 31, 2011, as such, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

GERD and IBS after August 31, 2011

The criteria for a rating in excess of 30 percent for GERD and IBS after August 31, 2011, have not been met.  See 38 C.F.R. §§ 4.13, 4.114, Diagnostic Codes 7346-7319.  Initially, the Board notes that a higher rating under Diagnostic Code 7319 is not for applicable as 30 percent is highest available schedular rating.  As such, the Board will consider if Diagnostic Code 7346, or any other applicable Code could do so.

In July 2012, the Veteran was afforded a Gulf War VA examination. The examiner noted the Veteran had complaints of diarrhea, bloated abdomen, constipation, cramping and even though the Veteran ate small meals he stated he experienced bloating of the stomach.  It was noted that the Veteran uses Senna every 2 days and has a prescription for Levsin (hyoscyamine) as an antispasmodic.  Additionally, the Veteran asserted that he passed gas early in the morning and experienced more or less constant abdominal pain.  The examiner noted no weight loss or difficulty swallowing, which demonstrated unremarkable esophagus difficulties.  Moreover, there were no indications of ulceration, masses, or strictures of the stomach.  The Veteran reported that he had taken a couple of days off with increased abdominal pains during constipation cycles.  Lastly, the examiner concluded that the Veteran was entitled to service-connection for IBS based on a presumption theory following his service in the Persian Gulf.  A rating decision awarded the Veteran a 30 percent rating, effective August 31, 2011, for IBS combined with GERD.  

In November 2012, during an examination with a private doctor the examiner noted that the Veteran had indigestion, vomiting, weight loss, alternating diarrhea and constipation with more or less constant abdominal distress.  It was noted that he has also missed days from work because of his GERD and IBS.  See November 2012 Treating Statement.

The Veteran's treatment records from February 2015 to July 2016 reveal that the Veteran was taking medication for his GERD, but his appetite was stable.  In May 2016, the Veteran reported that the medication Omeprazole had failed and he was not taking the medication prior to eating some meals during the day.  Additionally, he reported acid reflux and constipation.  The Veteran also could not afford to take the medication Dexilant.  The Board finds the Veteran's observable statements during this period of the claim to be competent and credible.  Layno, 6 Vet. App. at 469.  

The Board notes the Veteran's statements that one of his medications "failed" so he had not been taking medication and that he could not afford to take a different medication.  In light of these statements, the Board finds that the evidence provides an accurate representation of the Veteran's disability picture without the ameliorative effects of medication.  Jones, 26 Vet. App. at 62.

Additionally, although the November 2012 private doctor contends that the Veteran has more severe symptoms in regards to indigestion, vomiting, weight loss, alternating diarrhea and constipation.  The examiner provided no clinical findings and the July 2012 VA examination as well as VA treatment records following the private doctor's report do not reflect similar symptomology.  Therefore, the Board finds the July 2012 VA examination more probative and gives the November 2012 private examination little weight.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Based on the evidence of record, the Board finds that a rating increase in excess of 30 percent after August 31, 2011, is not warranted.   The evidence shows that the Veteran consistently exhibited a disability picture approximating a 30 percent rating during the relevant period of the claim.  He experienced abdominal pain, constipation, cramping and passing gas in the early morning hours.  However, the evidentiary record does not contain instances of vomiting, material weight loss, and hematemesis or melena with moderate anemia approximating a 60 percent disability rating.  Indeed, the 2012 VA examination report specifically reflects no weight loss attributable to an intestinal condition.  Therefore, the next-higher rating of 
60 percent disability for GERD and IBS has not been more nearly approximated.  38 C.F.R. § 4.13, 4.114, Diagnostic Codes 7346-7319.

Additionally the Board has considered other diagnostic codes to evaluate the Veteran's GERD and IBS conditions.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the Board notes that under § 4.114, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Here, the signs and symptoms of both GERD and IBS contemplated by the Codes discussed above.  Additionally, rating by analogy to certain Codes, such as those concerning the esophagus and liver damage, would be inconsistent with the symptoms previously discussed.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  All of the Veteran's symptoms, such as epigastric and abdominal pain chest pain and left shoulder pain, have been considered and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms that have not been rated in connection with a service-connected disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In sum, an increased rating in excess of 30 percent for GERD and IBS for the period after August 31, 2011, is not warranted.  The preponderance of the evidence is against an award of a rating in excess of 30 percent and thus the benefit-of-the-doubt doctrine is not applicable, and the rating increase must be denied.  See U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased rating in excess of 10 percent disability for GERD prior to August 31, 2011, and an increase in excess of 30 percent for GERD and IBS thereafter, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


